Citation Nr: 1145434	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-22 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disorder.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to February 1973.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, SC, which, inter alia, denied the Veteran's request to reopen his claim for service connection for hypertension and denied his claim for service connection for PTSD.  

In written correspondence in December 2010, the Veteran directly submitted to the Board additional evidence regarding his claims.  The agency of original jurisdiction (AOJ) has not considered this new evidence; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, there is no requirement for a remand to the AOJ for initial consideration of the new evidence.  In any event, the Board is reopening and remanding the claims at issue for further development and readjudication, and so the AOJ will review the new evidence at that time.  Therefore, the Board finds that any error in failing to furnish a prior SSOC is not prejudicial as to the Veteran's increased rating claim for PTSD.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran has submitted a claim for ischemic heart disease.  See the Veteran's August 2011 statement.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of service connection for hypertension and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ denied service connection for hypertension, in a January 1993 rating decision on the basis that no new and material had been submitted to reopen the claim, which was confirmed by a January 1999 decision of the Board; the Veteran did not appeal that Board decision.

2.  Evidence received since the January 1999 Board decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.


CONCLUSION OF LAW

1.  The January 1999 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20, 1100, 20.1104 (2011).

3.  New and material evidence has been submitted since the last prior final denial of the Veteran's service connection claim for hypertension, in January 1999.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is granting the Veteran's petition to reopen his claim for service connection for hypertension, and directing further development of the claims for service connection for hypertension and PTSD on remand, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service Connection Claim for Hypertension 

The Veteran has variously asserted that he experiences hypertension which occurred within a year of his active duty service (see the June 1993 DRO hearing transcript pgs, 6-7, March 2010 notice of disagreement (NOD), April 2010 statement, and May 2010 substantive appeal (VA Form 9), as well as the May 1992 and June 1993 private treatment records from A. Bruner, MD).  He has also asserted that his hypertension is due to in-service exposure to certain herbicide agents (see the Veteran's March 1993 statement, September 2008 claim), and/or that his hypertension is due to or aggravated by his service-connected diabetes mellitus and his acquired psychiatric disorders (see the Veteran's July 2009 claim, August 2009 statement, March 2010 NOD, May 2010 VA Form 9, and the December 2010 Board hearing transcript pges. 6-7, 10-13, as well as the December 2010 private treatment record from A. Reynolds, MD).   

The AOJ originally denied service connection for the Veteran's hypertension in a January 1993 rating decision.  This decision was ultimately appealed to the Board.  In a January 1999 decision, the Board confirmed the AOJ's denial of the Veteran's claim.  Therefore, with respect to the Veteran's request to reopen his claim for service connection for hypertension, the Board's January 1999 decision, which subsumes the prior AOJ decision, is final.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).

Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ or Board is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

The Veteran filed a claim to reopen his previously denied claim for service connection for hypertension in September 2008.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of the VA] to consider the patently incredible to be credible").  The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the prior final Board decision of January 1999, the Board denied the Veteran's claim service connection for hypertension.  The Board denied the claim because the Board concluded that the Veteran's hypertension arose more than one year after his military service and was not attributable to his military service.  At the time, the record contained conflicting evidence regarding the date of onset of the Veteran's hypertension.  The Veteran had also asserted that his hypertension may have been due to exposure to Agent Orange.  See the Veteran's March 1993 statement.  The Board concluded that the evidence did not show hypertension was due to the Veteran's military service or began within one year of his military service.  

The Board notes that ischemic heart disease has been included in the list of disorders presumptively due to exposure to herbicide agents; however, in a note associated with that rule, VA explicitly states that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis...  [which] does not qualify within the generally accepted medical definition of Ischemic heart disease."  See 38 C.F.R. § 3.309(e), Note 2.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final Board decision in January 1999.  In this regard, the Board notes that the Veteran has submitted statements and evidence that his hypertension is caused by, related to, or aggravated by his now service-connected diabetes mellitus, or to his claimed service-connected PTSD.  See the Veteran's July 2009 claim, August 2009 statement, March 2010 notice of disagreement, May 2010 substantive appeal (VA Form 9), and the December 2010 Board hearing transcript pges. 6-7, 10-13.  In this regard, the Veteran was granted service connection for diabetes mellitus in March 2010, and also submitted a private treatment record from Dr. Reynolds indicating that the Veteran's hypertension is "related to" his diabetes mellitus and "exacerbated" beyond its natural progression by his PTSD.  

As indicated above, the Board is required to presume the credibility of evidence presented in a request to reopen a claim based on new and material evidence.  Furthermore, as the claim for service connection for diabetes mellitus has been granted, this clearly establishes the possibility of service connection on a secondary or aggravation basis.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (holding that , the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion).  In this regard, the requirement for a VA medical examination requires a current condition, an in-service incurring event, and evidence that there may be a connection between the two.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The Veteran's assertion that his hypertension is caused by his diabetes mellitus is on the face of it incredible, in light of the fact that his hypertension was diagnosed in 1974, about 25 years prior to his diagnosis of diabetes mellitus.  See Duran, supra.  However, the Veteran has also raised the issue that his hypertension may be aggravated by his service-connected diabetes mellitus.  See the Board hearing transcript pges. 6-7, 10-11.  Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006; 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

Therefore, with a grant of service connection for diabetes mellitus, the Veteran clearly has established one element necessary for establishing a claim for service connection for hypertension on an aggravated basis.  This element was not established at the time of the January 1999 Board decision.  Therefore, this evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  As new and material evidence has been received, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for service connection for hypertension is reopened.  To this extent, the appeal is granted.  


REMAND

The Board concludes that additional development of the evidence is required of the Veteran's claims for service connection for PTSD and hypertension.

Regarding the Veteran's claim for service connection for PTSD, further development of the evidence is required.  The establishment of service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  On July 13, 2010, VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  A Veteran may establish a stressor sufficient to support service connection for PTSD if he experienced hostile military activity.  That is PTSD may be established if a Veteran "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  A VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD.  Id.  

The Veteran has asserted that he experiences PTSD due to two in-service stressors.  First, the Veteran has asserted that while stationed in Pleiku, South Vietnam, sometime between January and April 1972 he was taken to investigate an incident of a helicopter crash wherein certain US service-members had died.  See the Veteran's August and November 2009 statements, and May 2010 VA Form 9; see also the March 2009 VA medical treatment record.  Although further information in this regard was requested in November 2009, the Veteran has not been able to provide the names of any of the service-members involved in this incident (either those involved in the crash or who participated with him in the investigation), or any further information regarding this incident.  The AOJ concluded that the Veteran had not provided sufficient evidence to allow for an attempt to substantiate this claim.  See the November 2009 letter to the Veteran and memorandum.  In this regard, the Board concludes that the Veteran's assertion of investigating a helicopter crash, which may have occurred in Pleiku at some point between January and April 1972, without any further information, simply cannot be sufficiently corroborated to provide a basis for granting service connection for PTSD.  See 38 C.F.R. § 3.159(c)(2)(i) (in the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search of the corroborative records).

However, the Veteran has also asserted that he currently experiences PTSD due to exposure to mortar attacks while stationed at Pleiku.  He has indicated that he was originally assigned the 630th MP Co (a fact corroborated by the Veteran's SPRs).  He has asserted that he was later assigned for several months prior to his return from Vietnam to the 560th MP Co., which was assigned to Pleiku during the period from either January to April 1972 (see the Veteran's August 2009 statement), or from February or March to June 1972 (see the Veteran's November 2009 statement, May 2010 VA Form 9, and the Board hearing transcript pges. 3-4, 7-9).  In December 2010, the Veteran also submitted a photograph of him standing before a shield bearing the insignia "560th MP Co."  

Therefore, the Veteran has asserted that he was exposed to rocket or mortar fire, which may be considered a PTSD stressor under 38 C.F.R. § 3.304(f)(3).  He has also provided evidence to support his contention that he was assigned for a period of several months to a separate unit, the 560th MP Co., which may have experienced the incidents alleged.  Therefore, the AOJ should submit a request for confirmation of any of these events to the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate records review agency.  If such a request cannot be undertaken, or would be futile, the AOJ must clearly explain why.  Then, if this asserted stressor is sufficiently corroborated, the Veteran must then be provided with a VA psychiatric examination to determine the nature and etiology of his current acquired psychiatric disorder.  

The Board now turns to the Veteran's claim for service connection for hypertension.  The Veteran has indicated that he was first diagnosed with hypertension about a year and two months after his separation from active duty service (or around April 1974).  See the June 1993 DRO hearing transcript pges. 2, 4, and the December 2010 Board hearing transcript pg. 6.  The Veteran has also asserted that he experienced symptoms of hypertension prior to his diagnosis, and also indicated that he was diagnosed with and treated for hypertension within a year of his service.  See the DRO hearing transcript pg. 7, the Veteran's March 2010 NOD, April 2010 statement, and May 2010 VA Form 9.  The Veteran has also asserted that his VA physicians told him that his hypertension was due to his diabetes mellitus.  See the Veteran's August 2009 statement, and the Board hearing transcript pg. 10.  

The record also shows that, in May 1992, Dr. Bruner indicated that he had diagnosed the Veteran with hypertension in December 1974, but in June 1993 Dr. Bruner asserted that the Veteran had received treatment for hypertension within a year of his military service.  In this regard, in January 1997 the Board remanded the Veteran's claim for the AOJ to attempt to obtain further relevant records; however, the Veteran did not respond to the AOJ's May 1997 request for assistance in obtaining relevant evidence from Dr. Bruner.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A review of the above reveals that the Veteran's statements regarding the nature and history of his hypertension have been extraordinarily contradictory.  The shifting nature of the Veteran's testimony regarding the history of his treatment and symptoms of hypertension drastically reduces his credibility in this regard.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  The Board emphasizes that personal interest may affect the credibility, although not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Nevertheless, the Veteran has also asserted that his hypertension was caused by or has been aggravated by his service-connected diabetes mellitus.  See the Veteran's July 2009 claim, August 2009 statement, March 2010 NOD, May 2010 VA Form 9, and the hearing transcript pges. 6-7, 10-11, 12.  He also submitted a record from Dr. Reynolds dated in December 2010 indicating a relationship between the Veteran's hypertension and his service-connected diabetes mellitus or to an acquired psychiatric disorder.  Dr. Reynolds opinion was provided without any supporting rationale for the opinion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  As such, this evidence is simply insufficient to allow the Board to grant the Veteran's claim at this time.

However, the Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  In addition, as noted above, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. at 446.  Pursuant to 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  The standard for a VA medical examination is quite low.

Therefore, in light of the Veteran's current diagnosis of hypertension, and the grant of service connection for diabetes mellitus, the Veteran should be provided with a VA medical examination to determine the relationship, if any, between the Veteran's military service and his hypertension.  This must include consideration of hypertension as secondary to or aggravated by the Veteran's service-connected diabetes mellitus.  Furthermore, the Veteran has also presented evidence in Dr. Reynolds opinion that his hypertension may be related to or aggravated by PTSD, which remains on appeal.  Therefore, these the PTSD and hypertension issues remain inextricably intertwined.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's VA medical treatment records dating from after October 2009 for his hypertension and any psychiatric disorder.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no further records are available, a response to that effect is required and should be documented in the file.

2.	The AOJ must attempt to confirm those PTSD stressors that have been adequately identified by the Veteran by contacting the U.S. Army and U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate agency if the AOJ determines that another entity would hold the appropriate records.  In particular, the AOJ must attempt to confirm the following:

A)	Was the 560th MP Co. assigned to Pleiku, Vietnam during the period from March to June 1972?

B)	Was the 560th MP Co., during the period of March to June 1972, in an area of or exposed to enemy mortar attacks?

	The search for PTSD stressor confirmation should look for events that match the Veteran's description on or around the dates identified.  The request should include a search for records relevant to the Veteran's unit or higher command, to include information about the actions and circumstances of service in the 560th MP Co., such as the available unit history, command diary, higher command history, and the like, as necessary for the appropriate time period.

3.	After receiving a response from JSRRC, or other appropriate records custodian, the AOJ should make a determination as to whether any of the Veteran's alleged stressors are corroborated.  If any of the identified stressors are adequately verified, a summary of the verified stressor(s) must be prepared.  

	If the Veteran is found to have been exposed to rocket or mortar attacks, the Veteran should then be afforded a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorders, including PTSD, to determine whether any of the Veteran's current psychiatric disorders, particularly PTSD, may be etiologically related to the verified stressors.  Only the stressor(s) that are actually confirmed by JSRRC should be considered as a possible cause of the Veteran's PTSD. 

	The claims file must be made available to the examiner in connection with the examination.  The examiner should note in the examination report that pertinent documents in the claims file, including the information regarding stressor verification, were reviewed in conjunction with the examination.  Any indicated relevant tests must be conducted. 

	The examiner should answer the following question:  is it at least as likely as not (a 50 percent or greater likelihood) that the Veteran has an acquired psychiatric disorder, to include PTSD, because of his verified in-service stressors?  

	The examiner must fully address all the evidence of record, including the Veteran's treatment records, and any in-service stressors that are verified by the AOJ.  Any opinions expressed by the reviewer must be accompanied by an explanation of the rationale for the opinion expressed.

	The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	After all relevant evidence has been obtained, arrange for the Veteran to undergo a VA examination, by an appropriate specialist, i.e. a cardiologist or the equivalent, to determine the nature and etiology of the Veteran's current hypertension.  The examination should include any diagnostic testing or evaluation deemed necessary.  The specific results of any testing should be set forth in the examination report.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  

	Based on the examination and comprehensive review of the claims file, the examiner is asked to address the following issues:

A)	Provide a comprehensive history and diagnosis of the Veteran's current hypertension disorder.  This should address:  the Veteran's diagnosis of high blood pressure in December 1974, and his diagnosis of diabetes mellitus in March 2009.  

B)	Is it at least as likely as not that the Veteran's hypertension disorder is caused by or aggravated beyond its natural progression by his service-connected diabetes mellitus disorder?

C)	Regardless of the answer to the prior question, is it at least as likely as not that the Veteran's current hypertension is due to or began during his military service, or is otherwise related to his military service?

D)	Finally, the examiner should indicate if any currently diagnosed hypertension is due to intercurrent causes unrelated to his military service.  

	The examiner must explain the rationale of any opinion provided utilizing the evidence of record as relevant, where favorable or unfavorable.  If the examiner is unable to provide the requested opinion, explain why this is not possible.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.	Then, review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

6.	After completing the above development, the AOJ should readjudicate the Veteran's claims for service connection for hypertension and PTSD, considering any new evidence secured since the May 2010 statement of the case (SOC).  Adjudication of the service connection claim for hypertension should consider the applicability of 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


